OF   TEXAS
                  OF THE AITORNEY GENERAL
                             AUSTIN



XomrabIe C, LJIM Z?iller
county Attorney, Bee county
Beeriliea Texar

‘Dear   iSir:




                Your   lett
opinion of thlr dopa
reabe, la part, 6~




                                 3   AHiOlW     8884p    a0
                               oapiar ‘protina to 06~06
                               ent ana a#iolo 698 rtde),
                               o~emento? ao~.jadgeuntin-
                                     ma ,-6am      0t   the
                         ProofAur~ arr applloabli*80 rar
        am neooooary io oarry ,qut tha pro~is~+zy of thie
        azfial*.’
              *Purtbar, It either with04 ir opea; and it
        le pwelt 8 matter ot obo%or,~who should EDakrthe
        doofrlon, of whioh method to we, the County Judge,
        the County xttornoy or the County Clark?
Bonorabla 0. Lyno YlUer, page 8




             "It la ng oontention aa County Attorney,
      that the defendant Ia, after all,  primarily
      llablo for the fine and ooste, and that the
      surety la, after all, only eeoondarlly lIabla.W

             Artlole   698, Vern~n~a Annotated Code of Criminal
Proooalwe,proYlaear

              “On oaoh verdict     ot aopulttal or aonvlo-
    tloa, the popor judgmnt almll bo entered lmmdla-
    t.11. It aoqulttd         the aer8nam shall be at onoe
    dIaO&rgod from all turther liability           upon the oharge
    for whloh ho war tried; provided that, lo mlrdemaanor
    oaaim where there la returned a rerdlot,           or a plea
    oi guilty la entered and the punlahment aeaeased la
    by iin0 only, the Court May, on wrItton raquest 0r
    the defendant and ror good oauae ehown, defer judg-
    ment until aom other day fired by order o? the Court;
    but in ,110 erd     ahall the judpnt       be deferred for a
    lbnger                      then eIx (6) mnth~o. On explra-
    tlon o? the t        fixed by the order OS the Court, tha
    Court of Judge t+rtof,        sba3.l sntes judgmmt on the
    verblot or plea aad the. #ail* ahall be ereauted’aa
    pro?i4ed bf Ohapter 4, Title 9, ,oi thq 0ode.d Criminal
    w000aan of tha States of !J!*xaa.-provided           turther,    that
    the Coart oT. J’adp thereof       ‘In the. kxerble6 af aoound
    disbretloa -‘.ky pe.rm&t the defendant wheri j~itlgment la
    deforrrd,    t.6trmaln at large da his cm reoogalsan8o,
    or mry require him to enter Into band in a lutaat
    leaat doubla the emount of the aareaard fine and ooeta,
    oondltloned    that, the defendant and auretira,        jointly
    and aerrrally,     wIU pay auoh fine and ooata unleaa tha
    dafeadau~ porronally       appwa    oa the day, rit in the or-
    der and dlaohargea thr jud&$uentin the aanner            prcirldrd
    by Ohaptar 4, Title 9 of the Code of Criminal Pro oedure ;
    or the State of Texari and ior the enforoement o? any
    judgment entered       all writa, pr0008(LO@and remdiea ot
    the Oodo oi Crlm!.nal Pmoedure WO made applloablo               ao
    zl;;et:oea8ary       A~ oarry out the provlalonr        or thI8
    Honorable C. Lyne PLiller,page J




                Prior to the amendment of Artiale    698, aupre, in
    1931 #aid artlole re ulrad that the proper judgment “be en-
    tered imwdiately.” iIt3 rotorore, In Oplakon Ho. O-3488 thla
    dsparti&nt randsrad an opinion relating    to the forfeitare   of
    bonds Iaaued and eraouted  under Artiole   698 and rarlow    other
    quoatlone. We are onolosfng a oopy or this oplnlod for your
    oonvenlenoo.
                 In tfew 0r t& raets *tat& la your Iaqulry and
    in virtue  ot Artlolo 690, aupza, Chapter 4, PitAa 9 of the
    Oodo of OrImInal Prooeaure ot the State ot Texas and our
    Oplnlon O-SdS8, it la our oplnloa that the boml lhould bo
    torfolted  and that a saplas pro fine should laaua al80 and,
    ia the event the oapiae pro riw 1~ lx e o a tea   8tk8atiafiod
                                                          a
    by the detendaat paying the tine and owta,      or remaining in
    jail a autiioient    length of tima to aatldy   the aam, or If
    the defeadant aatidlea      the jodgmant by working la the work
    houae, aouaty farm or pub110 tiprorenwntr     of the eeunty as
    authorlead   by the atutea,    the Court oould rat aalde Ita
    order forrelting the bond.
                You attaah i oopy of the bond to paur InqaIr$ and
    aak if the bond ia tall&.      Tha Court ot Criminal Appeala, Insofar
    aa wo hare been able to detarmlne       haa not rendered +ny opinion
    regarding the vrliaitt    or invalldhy    0r bonds f88u6a 8na exeouted
    a@or Artlole    698, aupra.    k hare oaretolly    aonildared the bond
    pxo8ente4 and note that     it oonkpliea with the atatute ia 8oma re-
              marefore,    wa 8x9 not in a po8ltlon   to say that thr
    Li%%     itbtdia.
                  Trusting     that 8ha ioragolng    tully    answers    yo’octa
    lawlxy,     we ax0

I                                                     Tour@    very   ‘truly
              =mED   ax? 14,   1943




        ATTO;
                                      -         BY
                                                                Ardell    WIUIama
                                                                         Aaaiatant